Case: 17-15490   Date Filed: 08/23/2018   Page: 1 of 3


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-15490
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 1:17-cv-00132-JRH-BKE



GERSON AYALA ROMERO,

                                                           Petitioner-Appellant,

                                   versus

BENJAMIN FORD,
ATTORNEY GENERAL, STATE OF GEORGIA,

                                                       Respondents-Appellees.
                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                             (August 23, 2018)

Before WILSON, JORDAN, and HULL, Circuit Judges.

PER CURIAM:
               Case: 17-15490     Date Filed: 08/23/2018    Page: 2 of 3


      Gerson Ayala Romero, a pro se Georgia prisoner serving 20 years’

imprisonment after pleading guilty to multiple offenses, appeals the district court’s

dismissal of his 28 U.S.C. § 2254 habeas corpus petition as second or successive.

Romero argues (1) that he received ineffective assistance of counsel because his

counsel did not prepare a defense and communicate with him. He argues that his

counsel’s performance caused him to enter a guilty plea and that he was

prejudiced; (2) that his plea was not knowing, intelligent, and voluntary because

his counsel did not provide him with an interpreter to understand the consequences

of entering a guilty plea, and that his rights under Boykin v. Alabama, 395 U.S.
238, 89 S. Ct. 1709 (1969), were violated because he did not knowingly waive his

rights against self-incrimination and to a jury trial; and (3) that the denial of an

interpreter violated his due process rights because he did not understand the

consequences of entering a guilty plea.

      The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA)

provides that, before a movant may file a second or successive § 2254 habeas

petition, the petitioner first must obtain an order from this court authorizing the

district court to consider the petition. 28 U.S.C. § 2244(b)(3)(A). Absent our

authorization, “the district court lacks jurisdiction to consider a second or

successive [§ 2254] petition.” Farris v. United States, 333 F.3d 1211, 1216 (11th

Cir. 2003) (per curiam). The Supreme Court has held that the phrase “second or


                                           2
              Case: 17-15490     Date Filed: 08/23/2018     Page: 3 of 3


successive” in § 2244(b) refers to a second or successive petition challenging the

same state-court judgment. Magwood v. Patterson, 561 U.S. 320, 332–33, 130 S.

Ct. 2788, 2797 (2010).

      The district court did not err in determining that Romero’s § 2254 petition

was second or successive. Romero previously filed a § 2254 petition that was

denied with prejudice as untimely in 2016; therefore, he was required to obtain our

authorization in order to file a second or successive § 2254 petition. 28 U.S.C. §

2244(b)(3)(A). Because he did not have our authorization, the district court

properly dismissed the petition for lack of jurisdiction.

      AFFIRMED.




                                           3